United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Tuscon, AZ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-267
Issued: August 9, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 9, 2009 appellant filed a timely appeal of a May 15, 2009 decision of the
Office of Workers’ Compensation Programs that denied her request for review of the written
record as it was untimely filed. Because more than 180 days elapsed between the most recent
merit decision of March 5, 2009 to the filing of this appeal, the Board lacks jurisdiction to review
the merits of the claim pursuant to 20 C.F.R. §§ 501.2(c) and 501.3.
ISSUE
The issue is whether the Office properly denied appellant’s request for a review of the
written record as untimely.
On appeal, appellant contends that the Office erroneously denied her claim for
reimbursement for certain medically-prescribed items.
FACTUAL HISTORY
On August 11, 1987 appellant, then a 34-year-old part-time flexible carrier, filed a timely
claim for an occupational disease alleging a back condition which she attributed to carrying
heavy parcels during the course of her federal employment. The Office accepted appellant’s

claim for lumbar strain, left shoulder strain/sprain and a cervical strain. Appellant received
appropriate wage-loss compensation and medical benefits.
In a decision dated March 5, 2009, the Office denied appellant’s request for a TempurPedic mattress set, frame and pillow. It also denied her request for an ES600 Indoor Cycle
exercise bike. The Office sent appellant a copy of her appeal rights with the decision.
On April 14, 2009 appellant requested review of the written record. She also submitted a
letter dated April 16, 2009 requesting review of the written record.
In a May 15, 2009 decision, the Office denied appellant’s request for review of the
written record. It considered appellant’s request under its discretionary authority and found that
the issue in the case could equally well be addressed by requesting reconsideration and
submitting new evidence.
LEGAL PRECEDENT
Section 8124(b)(1) of the Federal Employees’ Compensation Act provides that a claimant
for compensation not satisfied with a decision of the Secretary is entitled, on request made within
30 days after the date of the issuance of the decision, to a hearing on her claim before a
representative of the Secretary.1 Sections 10.817 and 10.618 of the federal regulations
implementing this section of the Act provide that a claimant shall be afforded a choice of an oral
hearing or a review of the written record by a representative of the Secretary.2
The Board has held that section 8124(b)(1) is “unequivocal” in setting forth the time
limitation for requesting hearings. A claimant is entitled to a hearing or review of the written
record as a matter of right only if the request is filed within the requisite 30 days.3 Although
there is no right to a review of the written record or an oral hearing if not requested within the
30-day time period, the Office may within its discretionary powers grant or deny appellant’s
request and must exercise that discretion.4
ANALYSIS
On appeal, appellant addressed the merits of her claim. Specifically, that she is entitled
to reimbursement for a Tempur-Pedic bed and an exercise bike. As noted, more than 180 days
elapsed between the March 5, 2009 merit decision denying her claim for reimbursement of these
items and the filing of her appeal on November 9, 2009. The Board lacks jurisdiction to review
the merits of the claim.5 The only issue before the Board is whether the Office properly denied
appellant’s request for review of the written record as untimely.

1

5 U.S.C. § 8124(b)(1).

2

20 C.F.R. §§ 10.616, 10.617.

3

D.M., 60 ECAB __ (Docket No. 08-1814, issued January 16, 2009); Joseph R. Giallanza, 55 ECAB 186 (2003).

4

Eddie Franklin, 51 ECAB 223 (1999); Delmont L. Thompson, 51 ECAB 155 (1999).

5

Id. at §§ 501.2(c) and 501.3(d)(2).

2

Appellant filed her request for review of the written record on April 14, 2009, over 30
days following issuance of the March 5, 2009 Office decision. Because she failed to meet the
30-day filing requirement, she was not entitled to a review of the written record as a matter of
right. In its May 15, 2009 decision, the Office exercised its discretionary authority and found
that the issue could be addressed by requesting reconsideration before the Office and submitting
additional relevant evidence. This basis for denying appellant’s request is a proper exercise of
the Office’s discretionary authority.6 There is no evidence of record to establish that the Office
abused its discretion. Accordingly, the Board finds that the denial of appellant’s untimely
hearing request was proper.
CONCLUSION
The Board finds that the Office properly denied appellant’s request for a review of the
written record as untimely.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated May 15, 2009 is affirmed.
Issued: August 9, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

Mary B. Moss, 40 ECAB 640, 647 (1989).

3

